Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a hard hat with a brim and a slot, a welding face member attached to the hard hat, a strap attached to the welding face member, and an adapter comprising a ring member that extends around the outer surface of the hard hat and a tab that extends through the slot in the hard hat and attaches to the strap. The closest prior art is Menold (US 3781915) and Klotz (US 2012/0246807). Menold does not teach the hard hat having a slot and the tab extending through the slot.  Klotz teaches a tab extending though a slot in a hard hat, but does not teach a ring member that extends around the outer surface of the hard hat.  Further, as can be seen in the prior art of record, where visor type face members are attached to hard hat, either the face member is attached via a ring member or the face member is attached through a tab extending through the standard slot in the hard hat, but not both the ring member and the tab.  Therefore, modifying Menold or Klotz to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732